EXAMINER’S AMENDMENT
This Office Action is in response to RCE filed July 14, 2021.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Election/Restrictions
Claim 1 is directed to an allowable product.  Claim 7, directed to a non-elected species previously withdrawn from consideration as a result of an election of species requirement, has been rejoined.  Claim 7 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.

The following claims are cancelled, because (a) as Applicants indicated in the REMARKS filed June 14, 2021, claims 1, 14 and 18 are directed to Applicants’ elected embodiment shown in Fig. 5 of current application where the ELD1 comprises the amorphous carbon light emitter, and the ELD2 and ELD3 comprise the quantum dot but do not comprise the amorphous carbon light emitter, and (b) therefore, the following dependent claims fail to comply with the written description requirement, and should be cancelled.

Claim 2.  (Cancelled)
Claim 3. (Cancelled)
Claim 6. (Cancelled)
Claims 8-13. (Cancelled)


Allowable Subject Matter
Claims 1, 5, 7, 14, 16 and 18-20 are allowed.
Claims 1, 14 and 18 is allowed, because Yu et al. do not disclose the newly added limitation reciting that the first light emitting element comprises an amorphous carbon light emitter, and each of the second and third comprises a quantum dot.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

January 7, 2022